Citation Nr: 1717947	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for depressive disorder, prior to February 1, 2017, and in excess of 50 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial separate compensable disability rating for diabetic nephropathy prior to February 7, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The April 2006 rating decision granted service connection for major depressive disorder, effective December 9, 2015 and the October 2010 rating decision denied a rating higher than 20 percent for diabetes mellitus.

The Board remanded the issue of entitlement to an initial disability rating higher than 30 percent for major depressive disorder in August 2013.  

In a December 2014 rating decision, the RO granted the Veteran service connection for diabetic nephropathy and assigned a 30 percent disability rating, effective February 7, 2014.  The RO determined that the diabetic nephropathy was related to his diabetes mellitus.

In June 2016, the Board remanded the claims for additional development.  In that decision, the Board also noted that the separately rated nephropathy is a manifestation of the Veteran's service-connected diabetes mellitus and determined that when the Veteran appealed the rating assigned for diabetes mellitus, his appeal encompassed ratings for all manifestations of the condition.  Therefore, although the Veteran was granted service connection for nephropathy effective February 7, 2014, as part of the June 2009 increased rating claim for diabetes mellitus, the Board will consider whether the Veteran is entitled to a separate compensable disability rating prior to February 1, 2017 for nephropathy, as indicated on the title page.

The Board notes that the June 2016 Board decision also granted an earlier effective date of March 11, 2002 for major depressive disorder.  Therefore, for clarification, the Veteran's initial increased rating claim for major depressive disorder is a claim for an initial disability rating higher than 30 percent from March 11, 2002 to February 1, 2017, and in excess of 50 percent thereafter. 

During the pendency of this appeal, the RO issued a February 2017 rating decision in which it granted a higher 50 percent rating for major depressive disorder, effective February 1, 2017.  As this does not represent a full grant of benefits for the entire appeals period and because the Veteran is presumed to be seeking maximum available benefit for a given disability, the claim for an initial rating in excess of 30 percent for major depressive disorder, prior to February 1, 2017, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to May 16, 2009, the Veteran's acquired psychiatric disability diagnosed as major depressive disorder was, at worst, manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, chronic sleep impairment and mild memory loss. 

2.  With resolution of the doubt in his favor, from May 16, 2009, the Veteran's acquired psychiatric disability diagnosed as major depressive disorder has been manifested by reduced reliability and productivity due to symptoms such as memory loss, difficulty in understanding complex commands, poor judgment and impaired abstract thinking.

3.  The Veteran's diabetes required insulin and restricted diet with no regulation of activities, or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

4.  The evidence of record does not show that the Veteran's hypertension and erectile dysfunction are separately compensable as diabetic complications.

5.  The Veteran was diagnosed with nephropathy in 2014 and prior to February 7, 2014, the evidence does not show that nephropathy was separately compensable.

6.  The Veteran's nephropathy has not manifested in renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for an acquired psychiatric disability diagnosed as major depressive disorder prior to May 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  For the period beginning May 16, 2009, the criteria for a 50 percent rating, but no higher, for an acquired psychiatric disability diagnosed as major depressive disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 	 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for separate evaluations for hypertension and erectile dysfunction as diabetic complications have not been met.  38 U.S.C.A. § 1155 (West 2014);	  38 C.F.R. §§ 4.104, 4.115b, 4.118; Diagnostic Codes 7101, 7522, 7541.

5.  The criteria for a disability rating in excess of 30 percent for nephropathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b; Diagnostic Codes 7508, 7509.

6.  The criteria for a separate compensable disability rating for nephropathy prior to February 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 	 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b; Diagnostic Codes 7508, 7509.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated March 2006 and December 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Additionally, the Veteran has been afforded VA examinations to evaluate the severity of his major depressive disorder and diabetes mellitus, to include complications associated with diabetes mellitus.

Moreover, in accordance with the June 2016 Board remand, updated VA treatment records were associated with the record and the Veteran underwent another VA examination in February 2017.  Additionally, as directed by the August 2013 Board remand, the Veteran was afforded a September 2013 VA examination to determine the severity of his major depressive disorder.  The Board specifically directed the examiner to review a July 2010 lay statement from the Veteran's wife.  The Board notes that although the September 2013 VA examination does not specifically acknowledge review of this particular statement, symptoms noted in the lay statement are noted on the examination.  Thus, the Board finds that there is substantial compliance with both the August 2013 and June 2016 Board remands, and satisfied the duties to notify and assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review for the claims on appeal may proceed without prejudice to the Veteran.  	 	 See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Major Depressive Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 	 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7   The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran's service-connected major depressive disorder has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The evidence is in approximate balance as to the granting of a 50 percent rating for the period beginning May 16, 2009.  Viewed with the benefit of the doubt to the Veteran, the evidence indicates that from May 16, 2009, his service-connected major depressive disorder results in reduced reliability and productivity due to symptoms such as difficulty in understanding complex commands, poor judgment and impaired abstract thinking.  The appeal will be granted to this extent.

The medical evidence prior to May 16, 2009 shows that the Veteran's major depressive disorder more nearly approximates a 30 percent disability rating.  In this regard, it is noted that the Veteran received treatment for depressive disorder on March 11, 2002.  See the September 2005 private physician statement.  However, other than this statement, the earliest indication of treatment for psychiatric disorders is in April 2005 when the Veteran was diagnosed with "rule out mood disorder secondary to declining health, sexual dysfunction."  See the April 2005 VA treatment record.  An August 2005 VA treatment record shows that the Veteran was prescribed antidepressants for depressive symptoms and an October 2005 VA treatment note shows that the Veteran was diagnosed with depressive disorder.  

A March 2006 VA examination shows that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, chronic sleep impairment and mild memory loss.  During his December 2007 VA psychological examination, the Veteran's general appearance was clean.  The Veteran reported symptoms of anxiety, lack of concentration, depressed mood, and nonsense thoughts.  The examiner noted that the Veteran's speech was unremarkable, his attitude was cooperative, his affect was constricted and his mood was anxious.  His psychomotor activity, thought process and thought content were unremarkable.  There were no suicidal or homicidal thoughts; no panic attacks noted and no obsessive/ritualist behavior noted.  The Veteran was employed as a salesman with no time lost from work in the previous 12-month period.

During the December 2009 VA examination, the Veteran reported that he made mistakes at work due to lack of concentration, retention and forgetfulness.  The examiner reported that according to the results of the latest neuropsychological tests, these difficulties were mostly in areas of concentration and were considered to be caused or exacerbated by emotional symptoms.  The examiner further noted  that there was reduced reliability and productivity due to the Veteran's psychiatric disorder.  

A June 2010 VA examiner found that there was no occupational and social impairment due to mental disorders, no reduced reliability and productivity due to mental disorders, no occasional decrease in work efficiency due to mental disorder and mental disorder signs and symptoms that are transient or mild and decrease work efficiency.

A September 2013 VA examination conducted by the same June 2010 VA examiner shows that the Veteran's major complaints were memory loss, short fuse, irritability and frustration.  The examiner found that the Veteran had not experienced a significant decrease in functionality, had not been hospitalized and had not had a psychological crisis.  The examiner noted the Veteran's symptoms as depressed mood, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.

On the final February 2017 VA examination report, the examiner noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect and disturbance of motivation and mood.  The Veteran was alert, coherent, relevant, logical, appropriated and oriented times three.  He was not homicidal or suicidal, judgment and insight were good and he appeared in contact with reality.  The examiner noted that the Veteran's mood was depressed, his affect was congruent with mood and there were no indications of a perceptual or thought disorder.  The examiner determined that the Veteran has occupational and social impairment with reduced reliability and productivity.  

The Veteran's wife submitted a statement in July 2010.  She indicated that the Veteran was confused, insecure and anxious.  She further indicated that the Veteran confused names, dates, addresses and events; and at home he was always anxious, restless, scared, frustrated and depressed.  The wife also reported that the Veteran would sleep for very few hours at a time, and that she would assist with finding clothes for the Veteran to wear and telling him when to go to the barber.  However, the examiner noted that the Veteran was retired since May 2009 due to psychiatric problems.  

The employment questionnaire submitted by the Veteran reveals that the Veteran retired due to health reasons on May 15, 2009.  A letter from SSA indicates that the Veteran was awarded disability benefits in November 2009 and the date of onset of disability was noted to be May 15, 2009.  Although the SSA determination and transmittal does not list the Veteran's psychiatric disorder as either the primary or secondary diagnosis, the medical treatment records furnished by the SSA show continuous complaints and treatment for symptoms of major depressive disorder such as impairment of memory and impaired judgment.  For example, in October 2009, the Veteran was treated for a psychiatric episode that the wife reported.  The wife reported that the Veteran had been experiencing episodes of marked anxiety, palpitations, flashbacks, and nightmares.  She reported that in September 2009, she found the Veteran in a fetal position uttering incoherent speech.  She further described that the Veteran often appeared confused, irritable, hypervigilant, with decreased concentration and attention.  Upon examination, the psychiatrist found that the Veteran's thought process was coherent and logical, his thought content was normal, his mood was anxious and his affect was constricted.  Memory was intact, abreaction was normal, judgment was fair and insight was fair.  Suicidal ideation was denied.  A June 2009 VA social work note shows that the Veteran's memory problems continue and notes the Veteran's reported frustration and irritability due to his need to depend on his wife.  The Veteran was admitted to a day hospital program in December 2009 and was discharged 16 days later.  See January 2010 VA treatment record.

Upon review of the evidence, to include the VA treatment records, private treatment note, VA examinations and lay statements, and according the benefit of the doubt to the Veteran, the Board finds that staged ratings are appropriate.  The Veteran is entitled to a 50 percent disability rating, but not higher, for major depressive disorder for the period beginning May 15, 2009.  From that date forward, the evidence shows that the Veteran appears to have had near continuous symptoms that produce occupational and social impairment with reduced reliability and productivity due to impairment of memory, difficulty in understanding complex commands, poor judgment and impaired abstract thinking.  In reaching this conclusion, the Board notes that the most probative evidence are the VA examinations and the VA treatment records that show the Veteran has had occupational and social impairment with reduced reliability and productivity since that date.

The Board further finds that a disability rating higher than 30 percent is not warranted prior to May 15, 2009 as the evidence shows that at worst, the Veteran's major depressive disorder was manifested by some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mild memory loss, depressed mood, anxiety and chronic sleep impairment.  The Veteran's major depressive disorder does not warrant the next higher 50 percent rating during this time as the evidence shows that the Veteran was employed as a salesman with no time lost from work in the previous 12-month period.

At no time during the appeal period is a 70 percent disability rating or 100 percent disability rating warranted for major depressive disorder as the evidence does not show that the Veteran had or has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  The Board has thoroughly reviewed the medical and lay evidence.  After this review, the Board finds that the ratings assigned by this decision reflect the overall manifestations of occupational and social impairment caused by the service-connected psychiatric disability.  This was done after considering all the symptoms of record, both those listed in the rating schedule and others, as well as the frequency, severity and duration of those symptoms.

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has been granted TDIU effective May 16, 2009, which covers the period in which the Veteran became unemployed.  This effective date was established by prior Board decision.  The issue of TDIU prior to this date is not on appeal nor currently raised by the record as to the time period prior to May 16, 2009.

Increased Rating for Diabetes Mellitus

The Veteran filed a claim for TDIU in June 2009 and as a result, a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction was considered.  

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 	 § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The record does not show that the Veteran's diabetes mellitus requires regulation of activities as required for the next higher 40 percent rating.

In this regard, the August 2009 and August 2011 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Indeed, the Veteran's treatment providers encourage him to exercise.  There is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  See VA treatment records.  The Board notes that a March 8, 2017 VA treatment note shows the treatment plan is strict diet and physical activity as tolerated.  Although the phrase "as tolerated" suggests that there the Veteran may be limited in physical activity, the plan for physical activity shows that the Veteran is encouraged to exercise and does not indicate that occupational and recreational activities have been restricted by the diabetes  Therefore, because the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities at any point in time during the course of the appeal, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted as the Veteran's current diabetes mellitus symptoms do not more closely approximate the next higher rating criteria for a 40 percent rating under Diagnostic Code 7913.

Diabetic Complications

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran is currently diagnosed with erectile dysfunction, peripheral neuropathy of all extremities, hypertension and nephropathy.  The Veteran's diabetes is not rated at 100 percent disabling, therefore, the Board will consider whether the Veteran is entitled to separate compensable ratings for erectile dysfunction and hypertension.  As the Veteran is already in receipt of separate compensable ratings for peripheral neuropathy and nephropathy, the Board will also consider whether the Veteran is entitled to higher ratings for these disabilities.

Regarding hypertension, the Board finds that a separate rating is not warranted as the medical does not show that the Veteran's hypertension is a complication of his diabetes mellitus.  In this regard, the August 2009 VA examiner determined that the Veteran's hypertension is not a complication of diabetes the Veteran does not have renal insufficiency or significant microalbuminuria, and in the absence of diabetic renal disease, diabetes does not cause or aggravate hypertension.  Similarly, the August 2011 VA examination report shows that the Veteran did not have hypertension or renal disease aggravated by diabetes mellitus.  An August 2014 VA examination also does not show that the Veteran had hypertension as a complication of diabetes mellitus.

Turning next to erectile dysfunction, the Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  In order to receive a compensable rating under Diagnostic Code 7522, there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  In this regard, a review of VA treatment records is negative for any findings of deformity of the penis, nor has such been found by VA genitourinary examiners in August 2009 or August 2011.  The Board notes that erectile dysfunction was not noted as a diabetic complication on the February 2014 VA examination report.  Therefore, as there is no evidence of penile deformity, a separate compensable rating for impotence is not warranted. 

Next, the Board considers whether the Veteran is entitled to a rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, and the right and left upper extremities.  

The Veteran's peripheral neuropathy for each lower extremity is currently rated at 10 percent under Diagnostic Code 8520, effective March 14, 2002.  38 C.F.R. 	 § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

The Veteran's peripheral neuropathy for each upper extremity is currently rated at 10 percent under Diagnostic Code 8515, effective March 8, 2005.  38 C.F.R. 	 § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis of either median nerve.  Moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis of the median nerve, manifested by the hand being inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended, an inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm, weakened flexion of the wrist; or pain with trophic disturbances warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity.  Id.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2016).

A February 2010 VA examination report shows that the Veteran had bilateral upper extremity mild carpal syndrome and bilateral lower extremity mild sensory peripheral neuropathy.  An August 2011 VA examination report shows that the upon evaluation of the severity of the Veteran's peripheral neuropathy, bilateral radial nerves, median nerves, ulnar nerves (upper extremities); and bilateral sciatic nerves and femoral nerves (lower extremities) were all normal. 

A rating higher than 10 percent for peripheral neuropathy of the upper and lower extremities requires a finding of moderate incomplete paralysis.  The record does not include evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of any nerves.  The Veteran has not described the pain as excruciating as or worse than tingling or numbness.  The findings are entirely sensory.  There is no medical evidence reflecting that the Veteran's symptoms more nearly approximate moderate incomplete paralysis for any of his extremities.  Accordingly, the Board finds that ratings in excess of 10 for peripheral neuropathy of both lower extremities are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Similarly, the Board also finds that ratings in excess of 10 for peripheral neuropathy of both upper extremities are not warranted.  See 38 C.F.R. 	 § 4.124a, Diagnostic Code 8515.

Lastly, the Board considers whether the Veteran is entitled to a higher rating for nephropathy and whether the Veteran was entitled to a compensable rating prior to February 7, 2014.  The Veteran was granted a 30 percent disability for nephropathy, effective February 7, 2014 under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508.  

Under DC 7508, nephrolithiasis is rated as hydronephrosis under DC 7509, except a veteran is entitled to a 30 percent rating under DC 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year. 

Under DC 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required. A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated based on renal dysfunction.  38 C.F.R. § 4.115b.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

The Board finds that the Veteran's nephropathy does not warrant a compensable rating prior to February 7, 2014.  The medical evidence shows that the Veteran was not diagnosed with nephropathy until the February 7, 2014 VA examination.  Further, previous VA examinations in August 2009 and August 2011 noted that nephropathy and renal disease were not indicated at that time.  Indeed, the Veteran denied nephropathy during his December 2008 VA examinations.  Therefore, a compensable rating for nephropathy prior to February 7, 2014, which is date nephropathy is evidenced, is not warranted.

Increased Rating for Nephropathy From February 7, 2014

As indicated above, a December 2014 rating decision granted a 30 percent rating disability following evidence of nephropathy during the February 2014 VA examination.  The Veteran did not file a notice of disagreement with this rating and the evidence does not otherwise suggest that he seeks a higher rating.  However, as nephropathy is a complication of diabetes mellitus, evaluation of the nephropathy rating is included in the evaluation of diabetes mellitus and listed as a separate issue herein.

During the February 2014 VA examination, the examiner noted that the Veteran has persistent proteinuria.  He also noted that the Veteran did not have hypertension or heart disease due to renal dysfunction or caused by any kidney condition.  No history of recurrent symptomatic urinary tract or kidney infections, kidney transplant or removal, benign or malignant neoplasm or metastases related to nephropathy was noted.  

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 30 percent is not warranted for the kidney disability.  The 30 percent rating assigned for nephropathy was based on persistent albuminuria.  A 30 percent disability rating is the maximum schedular rating available under Diagnostic Codes 7508 and 7509.  Thus, a higher rating is not assignable under those Diagnostic Codes.

DC 7509 allows for a rating based on renal dysfunction, where hydronephrosis is severe; however, the Board finds that the weight of the evidence demonstrates that the kidney disability has not more nearly approximated renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or, hypertension to warrant a higher rating under the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115a.  The Veteran has not alleged, and the record does not otherwise reflect, that the kidney disability has resulted in renal dysfunction.  The February 2014 VA examiner assessed that the Veteran does not have renal dysfunction.  Likewise, VA and private treatment throughout the appeal period show no clinical findings of, or treatment for, renal dysfunction.

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for the kidney disability for any period.  As the preponderance of the evidence is against the appeal for an increased rating for any period, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 C.F.R. §§ 4.3, 4.7.

A disability rating in excess of 30 percent is not available under the rating criteria for obstructed voiding or urinary tract infection.  38 C.F.R. § 4.115a.  The Veteran did not assert, and the record does not otherwise show, daytime voiding interval less than one hour, or awakening to void five or more times per night so as to warrant a higher 40 percent rating based on urinary frequency. 

As to voiding dysfunction, the Veteran has not alleged, and the record does not otherwise show continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, so as to warrant a higher 40 percent rating based on voiding dysfunction.  Accordingly, the Board finds that alternate ratings based on voiding dysfunction or urinary frequency are not warranted.


ORDER

For the period March 11, 2002 to May 16, 2009, an initial disability rating in excess of 30 percent for major depressive disorder is denied. 

For the period beginning May 16, 2009, a 50 percent disability rating, but no higher, for major depressive disorder is granted.

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

A compensable rating for nephropathy prior to February 7, 2014, and in excess of 30 percent thereafter is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


